DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 124 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	For claim 124, page 5, first line, the limitation of “a first and second perimeter longitudinal member” is unclear because there are two longitudinal members on each side of the system so it should be “members” and not “member”. Likewise, same with the limitation of “first and second perimeter transverse member”, which should be “first and second perimeter transverse members”.  Furthermore, parts i, ii, iii, the limitation of “the two perimeter longitudinal members”, and “the two perimeter transverse members” lack prior antecedent basis. 
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that   Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 108,109,112,113,115-119,123,127,128,130 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stephens et al. (US 20090134091 A1) in view of Gudin (US 3955317 A).
 	For claim 108, Stephens et al. teach a floating rectangular algae cultivation system with a length, a width, and ends designed for flotation and positioning on the surface of a body of water and wherein the positioning is for creation of a unidirectional longitudinal wind driven surface current of an algae culture within the system (functional recitation to which the apparatus of Stephens et al. can be oriented in the water in such as manner) comprising: 
a. a buoyant framework (102) comprising tubes arranged into longitudinal members along the entire length and transverse members along the entire width with a set of two longitudinal and two transverse members forming all four of the ends of the system (the rectangular shape system in para. 0013 made of tubes 102, which implies that the system would have longitudinal members and transverse members to create the rectangular shape), wherein the tubes of the buoyant framework comprise: 
i. at least a first tube that is a ballast tube (para. 0014, any one of ref. 102 can be considered as one first tube and they are ballast tubes because the fluid or liquid therein can add weight to the tubes for submerging or not), and 
ii. additional tubes that are conduits for a plurality of process fluids selected from the group comprising nutrient feeds, culture, and surrounding water (para. 0014, any 
b. an algae impermeable liner (104) attached to the longitudinal members, wherein the buoyant framework and the liner create a containment area; and 
c. a mooring system (114A-114D).  
However, Stephens et al. are silent about at least one transverse member positioned between the two transverse members forming two of the ends of the system. 
Gudin teaches an algae cultivation system comprising at least one transverse member (the walkway in the middle or the trusses along the longitudinal length of the system) positioned between the two transverse members (the end members of framework 23) forming two of the ends of the system; one or more first tubes (24) that are ballast tubes and ii. one or more second tubes (25,26) that are conduits for process fluids that comprise a plurality of nutrient feeds, culture, and surrounding water. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include at least one transverse member as taught by Gudin positioned between the two transverse members forming two of the ends of the system of Stephens et al. in order to provide extra structural support and stability to the system and to provide a walkway for accessibility by the user.  
In the event applicant does not agree that the additional tubes of Stephens et al. can carry nutrient feeds, culture, and surrounding water, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have one or more second tubes as taught by Gudin to carry process fluids such as nutrient feeds, culture, and surrounding water in the system of Stephens et al., in order to provide 
For claim 109, Stephens et al. as modified by Gudin teach the floating rectangular algae cultivation system as described above, and further teach wherein the mooring system comprises a mooring line (implied in para. 0015 of Stephens).  
For claim 112, Stephens et al. as modified by Gudin teach the floating rectangular algae cultivation system as described above, and further teach wherein at least one of the longitudinal members connects to at least one of a ship, platform, buoy, floating tank, or a piping network (112,108,118,116 can be piping network in Stephens; also, para. 0015 of Stephens stated the anchoring points 114A-114D can be connected to a crane, which is a platform).  
For claims 113 & 127, Stephens et al. as modified by Gudin teach the floating rectangular algae cultivation system as described above, and further teach wherein the cultivation system further comprises the process fluids (as stated in the above), wherein the nutrient feeds include at least one selected from the group consisting of nitrogen, iron, and phosphorous (para. 0028 of Stephens).  
For claim 115, Stephens et al. as modified by Gudin teach the floating rectangular algae cultivation system as described above, and further teach wherein the at least one transverse member positioned between the two transverse members forming two of the ends of the system further comprises one or more platforms (the walkways in Gudin are platforms).  
For claim 116, Stephens et al. as modified by Gudin teach the floating rectangular algae cultivation system as described above, but are silent about wherein In re Rose, 105 USPQ 237 (CCPA 1955).
For claim 117, Stephens et al. as modified by Gudin teach the floating rectangular algae cultivation system as described above, and further teach a submersion system (para. 0020 of Stephens, the compressor 112 and valves 108,110) for lowering the cultivation system below the surface of the body of water.  
For claim 118, Stephens et al. as modified by Gudin teach the floating rectangular algae cultivation system as described above, and further teach wherein the submersion system comprises systems to change the buoyancy of the one or more first tubes (para. 0020 of Stephens).  
For claim 119, Stephens et al. as modified by Gudin teach the floating rectangular algae cultivation system as described above, but are silent about an arced member designed to keep the system level while below the surface of the body of water.  In addition to the above, Gudin further teaches an arced member (not labeled but can be seen as the member or trusses under the transverse platform) designed to keep the system level while below the surface of the body of water (functional recitation to which the member in Gudin can perform the intended function).  It would have been 
For claim 123, Stephens et al. as modified by Gudin teach the floating rectangular algae cultivation system as described above but are silent about wherein there are at least two algae cultivation systems. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have at least two algae cultivation systems in the system of Stephens et al. as modified by Gudin, since it is has been held that mere duplication (depending on how big the user wishes to have for a larger or smaller scale operation and depending on the space availability) of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
For claim 128, Stephens et al. as modified by Gudin teach the floating rectangular algae cultivation system as described above, and further teach wherein the process fluids comprise a culture in the containment area (para. 0016, 0017, 0028-0030 of Stephens).  
For claim 130, Stephens et al. as modified by Gudin teach the floating rectangular algae cultivation system as described above, and further teach wherein at least one of the longitudinal members along the entire length comprises the one or more first tubes and the one or more second tubes (the tubes 102 of Stephens make up the whole frame system).  
Claims 110,121,122 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stephens et al. as modified by Gudin as applied to claim 108 above, and further in view of Zemach (JP 2002176879 A).
For claim 110, Stephens et al. as modified by Gudin teach the floating rectangular algae cultivation system as described above but are silent about wherein the mooring system comprises a buoy system.  
	Zemach teaches an aquatic cultivation system comprising a mooring system having a buoy system (112,222,306). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a buoy system as taught by Zemach as part of the mooring system of Stephens et al. as modified by Gudin, in order to provide further assistance of submerging the system so as to avoid the system from sinking to the bottom of the body of water. 
	For claim 121, Stephens et al. as modified by Gudin teach the floating rectangular algae cultivation system as described above but are silent about wherein the submersion system comprises a winch system.  In addition to the above, Zemach teaches a submersion system comprises a winch system (see abstract). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a winch system as taught by Zemach in the submersion system of Stephens et al. as modified by Gudin, in order to assist in lowering and raising the cables for submerging or sinking of the system. 
	For claim 122, Stephens et al. as modified by Gudin teach the floating rectangular algae cultivation system as described above but are silent about wherein the winch system comprises a free hanging submerging line that extends to a .  
Claim 111 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stephens et al. as modified by Gudin as applied to claim 108 above, and further in view of Williams (GB 2221824 A).
For claim 111, Stephens et al. as modified by Gudin teach the floating rectangular algae cultivation system as described above but are silent about wherein the buoyant framework comprises at least one bundle of at least two tubes.  
	Williams teaches a floatable frame for fish farming comprising a buoyant framework (fig. 1) comprises at least one bundle of at least two tubes (fig. 3). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the buoyant framework of Stephens et al. as modified by Gudin be comprised of at least one bundle of at least two tubes as taught by Williams in order to provide better floatation because there are two or more piping bundle together, and to organize the framework by bundling the pipes together.
Claim 120 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stephens et al. as modified by Gudin as applied to claims 108,117 above, and further in view of Kania et al. (US 20080276532 A1).
For claim 120, Stephens et al. as modified by Gudin teach the floating rectangular algae cultivation system as described above but are silent about a depth pressure sensor for controlling the depth of submersion of the algae cultivation system.
	Kania et al. teach a floating cultivation system comprising a depth pressure sensor (para. 0133) for controlling the depth of submersion of the floating cultivation system. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a depth pressure sensor as taught by Kania et al. in the system of Stephens et al. as modified by Gudin, in order to read the differential pressure between the submerged depth and atmospheric pressure so as to automatically control submerging or floatation level. 
Claims 124,134-136,138-140,150-152,155 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stephens et al. (as above) in view of Gudin (as above) and Sterner (US 4086874 A).
For claim 124, Stephens et al. teach an algae cultivation system designed for flotation and positioning on the surface of a body of water and wherein the positioning is for creation of a unidirectional longitudinal wind driven surface current of an algae culture within the system (functional recitation to which the apparatus of Stephens et al. can be oriented in the water in such as manner) comprising:
a. a rectangular framework (the rectangular shape system in para. 0013 made of
tubes 102) defining a single containment area with a length and a width along a
perimeter of the framework; comprising first and second perimeter longitudinal
members (implied in Stephens et al. because the system is rectangular, thus, has to
have two longitudinal members and two transverse members to create the rectangular

i. the first and second perimeter longitudinal members are on opposing sides of the framework (implied in Stephens et al. because the system is rectangular, thus, has to have two longitudinal members and two transverse members to create the rectangular shape); 
ii. the first and second perimeter transverse members are on opposing sides forming an upstream end and a downstream end of the framework (implied in Stephens et al. because the system is rectangular, thus, has to have two longitudinal members and two transverse members to create the rectangular shape) and single containment area (area bounded by the longitudinal and transverse members); and
b. an algae impermeable liner (104) attached to the framework, wherein the
framework and the liner create the single containment area and wherein the
unidirectional longitudinal wind driven surface current of an algae culture can travel
between the upstream and downstream end in the single containment area;
c. an algae culture (para. 0016,0017,0027-0032) contained in the single containment area;
d. a mooring system (114A-11 D) for positioning the system in the wind; and
e. a culture harvesting and nutrient replenishment system (para. 0028, 0029).

one of algae nutrients and algae culture; iii. there is at least one intersecting transverse member positioned parallel to and in-between the two perimeter transverse members in the single containment area and connecting to the first and second perimeter longitudinal members wherein each of the at least one intersecting transverse member is positioned in spaced relationship to the surface of the water in the containment area where there is a pump at the second perimeter transverse member, which pumps algae arriving at the second perimeter transverse member back to the first perimeter transverse member to maintain a surface current in the containment area; and the at least one intersecting transverse member is positioned in the single containment area; two or more culture harvesting and nutrient replenishment systems, wherein at least one harvesting and nutrient system is positioned on an intersecting transverse member.
 	Gudin teaches a floating rectangular plant cells cultivation system comprising a framework that includes a first tube that is ballast tube (24) and piping (25,26, and the conduit that is not numbered but right under ref. 25 or where ref. 25 connects to) capable of transporting at least one of algae nutrients and algae culture (col. 1, lines 15-49, col. 5, lines 15-34); at least one intersecting transverse member (either one of the members in the middle, one shown with the platform, the other is trust member) positioned parallel to and in-between the two perimeter transverse members (fig. 3, the two end trust members or frames 23 to create the rectangular shape) in the single containment area and connecting to the first and second perimeter longitudinal members (24,25,26) wherein each of the at least one intersecting transverse member is positioned in spaced relationship to the surface of the water in the containment area. It 
	Stephens et al. as modified by Gudin are silent about where there is a pump at the second perimeter transverse member, which pumps algae arriving at the second perimeter transverse member back to the first perimeter transverse member to maintain a surface current in the containment area; and two or more culture harvesting and nutrient replenishment systems, wherein at least one harvesting and nutrient system is positioned on an intersecting transverse member. NOTE that Stephens et al. do teach using a pump to pump microorganism such as algae per para. 0012,0019,0025,0036, 0038, but Stephens et al. do not specifically discuss that the pump is at the second perimeter transverse member. Also, NOTE that Gudin teaches the intersecting transverse member includes a platform (see fig. 3, the first trust or member) which is capable of holding equipment, and also there is pump 27 mounted on a platform as shown in fig. 3. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have two or more culture harvesting and nutrient replenishment 
Sterner teaches a cultivation system comprises equipment (col. 2, lines 55-62)
mounted on the platform supports (18). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include equipment as taught by Sterner such as at least one harvesting and nutrient system mounted on the platform supports of Stephens et al. as modified by Gudin, in order to provide equipment as needed nearby or readily accessible for the user.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the pump of Stephens et al. as modified by Gudin be located at the second perimeter transverse member, which is a platform in Gudin, as taught by Sterner, since it has been held that rearranging parts of an invention (depending on the user’s preference to find the best location to place the pump where needed) involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
 	The combination of Stephens et al. as modified by Gudin and Sterner would result in the at least one intersecting transverse member (from Gudin) is positioned in a manner consisting of positioning in spaced relationship to the surface of the water in this containment area such that a surface current is maintained underneath the intersecting 
	For claims 134 & 155, the limitation has been explained in the above claim 124, thus, please see above. 
	For claim 135, the limitation has been explained in the above claim 109, thus, please see above.
	For claim 136, the limitation has been explained in the above claim 110, thus, please see above.
	For claim 138, the limitation has been explained in the above claim 112, thus, please see above.
	For claim 139, the limitation has been explained in the above claim 116, thus, please see above.
	For claim 140, the limitation has been explained in the above claim 123, thus, please see above.
	For claim 150, the limitation has been explained in the above claim 127, thus, please see above.
	For claim 151, the limitation has been explained in the above claim 113, thus, please see above.
.
Claim 129 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stephens et al. as modified by Gudin as applied to claims 108,115 above, and further in view of McRobert (US 20080029041 A1).
 	For claim 129, Stephens et al. as modified by Gudin teach the algae cultivation system as described above but are silent about wherein the one or more platforms comprise one or more platform supports that float on top of the culture and are arranged to form lengthwise channels together with the liner.
 	McRobert teaches an aquaculture comprising one or more platforms (92) comprise one or more platform supports (not labeled but can be seen in fig. 2 as the floating elements or pontoon under the platform 92) that float on top of the culture (the water surface) and are arranged to form lengthwise channels (fig. 2, the channels are created by the perimeter of the members 92 surrounding the inside) together with the liner (14). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to include one or more platform supports as taught by McRobert under the one or more platforms of Stephens et al. as modified by Gudin, in order to support the platforms above the surface of the water or culture.
Claim 133 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stephens et al. (as above) in view of Gudin (as above) and McRobert (as above).	
 	For claim 133, the limitation has been explained in the above, thus, see above. 
Claim 137 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stephens et al. as modified by Gudin and Sterner as applied to claim 134 above, and further in view of Williams (as above).
 	For claim 137, the limitation has been explained in the above in claim 111, thus, see above.
Claim 141 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stephens et al. as modified by Gudin and Sterner as applied to claim 134 above, and further in view of Kania et al. (as above).
 	For claim 141, the limitation has been explained in the above in claim 120, thus, see above.
Claims 142-145 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stephens et al. as modified by Gudin, Sterner, and Kania et al. as applied to claims 134,141 above, and further in view of Williams (as above).
 	For claim 142, as stated in the above, Stephens et al. as modified by Gudin, Sterner, Kania et al., and Williams teach wherein the longitudinal members comprise at least one bundle of at least two pipes (as relied on Williams) and at least one of the pipes is a ballast tube (as taught by Stephens; also, Gudin teaches ballast tube).  
	For claim 143, the limitation has been explained in the above in claim 118, thus, see above.
	For claim 144, the limitation has been explained in the above in claim 119, thus, see above.
	For claim 145, the limitation has been explained in the above in claim 120, thus, see above.
Claims 146-147 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stephens et al. as modified by Gudin, Sterner, Kania et al., and Williams as applied to claims 134,141 above, and further in view of Zemach (as above).
For claim 146, the limitation has been explained in the above in claim 121, thus, see above.
For claim 147, the limitation has been explained in the above in claim 122, thus, see above.
Claims 148-149 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stephens et al. as modified by Gudin and Sterner as applied to claim 134 above, and further in view of McRobert (US 20080029041 A1).
 	For claims 148 & 149, Stephens et al. as modified by Gudin and Sterner teach the algae cultivation system as described above but are silent about wherein the at least one transverse member positioned between the two transverse members forming two of the ends of the system further comprises one or more platforms; wherein the one or more platforms comprise one or more platform supports that float on top of the culture and are arranged to form lengthwise channels together with the liner.
	McRobert teaches an aquaculture comprising one or more platforms (92) comprise one or more platform supports (not labeled but can be seen in fig. 2 as the floating elements or pontoon under the platform 92) that float on top of the culture (the water surface) and are arranged to form lengthwise channels (fig. 2, the channels are created by the perimeter of the members 92 surrounding the inside) together with the liner (14). It would have been obvious to one having ordinary skill in the art at the time .
Claim 153 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stephens et al. as modified by Gudin, Sterner, and Williams as applied to claims 134,137 above, and further in view of Morimura (US 4244323 A).
 	For claim 153, Stephens et al. as modified by Gudin, Sterner and Williams teach the algae cultivation system as described above but are silent about wherein the bundle comprises at least two pipes, a first pipe to pump in process fluids toBUSSO01 Final NFOAR v2 AB12Attorney Docket No.: BUSS001Application No.: 12/812,532 the containment area and a second pipe to pump out process fluids from the containment area.  
	Morimura teaches an aquatic cultivation system comprising at least two pipes (58,59,63), a first pipe (58,59) to pump in process fluids toBUSSO01 Final NFOAR v2 AB12Attorney Docket No.: BUSS001Application No.: 12/812,532 the containment area and a second pipe (63) to pump out process fluids from the containment area. It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have a first pipe to pump in process fluids as taught by Morimura toBUSSO01 Final NFOAR v2 AB12Attorney Docket No.: BUSS001Application No.: 12/812,532 the containment area of Stephens et al. as modified by Gudin, Sterner and Williams and a second pipe to pump out process fluids as taught by Morimura from the containment area of Stephens et al. as modified by Gudin, Sterner and Williams, such configuration is well-known in the art to supply a fluid inlet pipe and a fluid outlet pipe for cultivating the algae, especially when Stephens et al. teach that fluids are to be pumped into the containment area. 
Claim 154 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stephens et al. (as above) in view of Gudin (as above), Sterner (as above) and McRobert (as above). 
 	For claim 154, the limitation has been explained in the above, thus, please see above. 
Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive. Applicant argued the following:
However, the applicant respectively traverses this assertion by pointing out that the disclosure of Stephens et al. reveals a single member that navigates around the entire perimeter of the system. This is a crucial distinction. 

It is unclear where applicant obtained from Stephens et al. that their disclosure reveals a single member that navigates around the entire perimeter of the system? Fig. 2 of Stephens et al. appear to show various sections of tubes or conduits or pipes for the system and not a single member that navigates around the entire perimeter of the system as alleged by applicant. 
In addition, the claimed limitation merely states “a buoyant framework comprising tubes arranged into longitudinal members along the entire length and transverse members along the entire width with a set of two longitudinal and two transverse members forming all four of the ends of the system”, emphasis on “a buoyant framework”. Thus, all one can interpret from this is a rectangular framework with two longitudinal and two transverse members, which is what a rectangle is. 
Furthermore, even if assuming applicant is correct (which is merely assuming), based on applicant’s claimed limitation, Stephens et al. teach the buoyant framework 
Finally, Stephens stated that the containment can be rectangle, thus, clearly, one of ordinary skill in the art would know that a rectangle has two longitudinal sides and two transverse sides, each side would have a tube. Thus, again, clearly, Stephens et al. teach the limitation as claimed. 
The applicant respectfully points out that this key structural difference applies to all 35 USC 103 rejections (claims 108, 124, 133, 134, and 154) and that patent case law is clear that it is improper to assert that the system of Stephens et al. is capable of having independent framework members when the disclosure doesn't include it. Mere capability (converting the single framework member encompassing the entire perimeter into independent members along each end) is not the proper inquiry Fed Cir - Mere capability was not the proper inquiry. In re Giannelli (1/13/14) Full Summary Decision. There is no question that the disclosure of Stephens et al. fails to incorporate independent framework members that form each end of the system, and, according to the Giannelli Federal Circuit decision, it is erroneous to conclude that the system described and claimed by the applicant with independent framework members would have been obvious in view of the Stephens et al. disclosure.

The independent framework members have been addressed in the above, thus, please see above. The examiner believed that applicant has misapplied the Giannelli case because the examiner in that case law was in error to apply a prior art structure that cannot perform the intended function of rowing.  This is NOT the same subject matter as in applicant’s and Stephens’ case. Clearly, Stephens’ device is capable of performing the intended function of being configured to hold liquid or any liquid because 
The [a)statements of intended use or field of use, b)"adapted to" or "adapted for" clauses, c) "wherein" clauses, or d) "whereby"]clauses are essentially method limitations or statements of intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
	See MPEP § 2114 which states:
		A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647

		Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.

		Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.

	As set forth in MPEP § 2114, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim.
The intended use of an apparatus is not a relevant limitation with respect to the patentability of the structure defined in an apparatus claim. In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973)
We agree with the Examiner that although features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997); see also Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990) ("[A]pparatus claims cover what a device is, not what a device does"). Therefore, the device of the prior art meets the recited functionally defined limitation (i.e., a turf surface being "adapted to being relocated") if it is capable of the recited function. The prior art reference need not envision the device actually being used to perform the claimed function. See Schreiber, 128 F.3d at 1477 ("Although Schreiber is correct that [the prior art] Harz does not address the use of the disclosed structure to dispense popcorn, the absence of a disclosure relating to function does not defeat the Board's finding of anticipation."). "[C]hoosing to define an element functionally, i.e., by what it does, carries with it a risk." Id. at 1478. This risk is that Appellant may bear the burden to prove that the prior art does not possess inherently the functional characteristic. See In re Swinehart, 439 F.2d 210,213 (CCPA 1971).
	The buoyant framework (102) of Stephens et al. is a ballast tube made for the introduction/removal of air and surrounding water. In contrast, all of the applicant's claims include the limitation that the framework comprises tubes or pipes that are conduits for a plurality of process fluids selected from the group comprising nutrient feeds, culture, and surrounding water. The buoyant framework (102) contains air and surrounding water only, and using it instead as conduits for the process fluids disclosed and claimed by the applicant would render them unsatisfactory for their intended purpose to provide buoyancy.

	Applicant’s amended limitation of “…conduits for a plurality of process fluids selected from the group comprising nutrient feeds, culture, and surrounding water” is merely functional recitation of what the conduits are used “FOR”. All this limitation states is the conduits for use and not the conduits actually and positively contained all three of these fluids. Thus, the conduits of Stephens et al. can perform the intended function of “for a plurality of process fluids selected from the group comprising nutrient feeds, culture, and surrounding water” because it has the structure to perform the function (see 
For claims 108, 124, and 133, there is an additional important structural difference compared to Stephens et al. Stephens et al. discloses and claims the buoyant framework (102) with the limitation of a single tubing system holding a combination of air/surrounding water to control buoyancy (i.e., they are ballast tubes). In contrast, claims 108, 124, and 133 are limited such that the buoyant framework comprises both ballast tubes (for air/water) and tubes that are conduits for a plurality of process fluids selected from the group comprising nutrient feeds, culture, and surrounding water.

	Again, the plurality of process fluids selected from the group comprising nutrient feeds, culture, and surrounding water is not positively claimed as stated in the above, thus, please see the examiner’s comment above. Stephens et al. teach a conduit 102 holding air and water that is a ballast tube, and since there are a plurality of conduits creating the rectangle, any two of the tubes 102 can be the conduits FOR a plurality of process fluids selected from the group comprising nutrient feeds, culture, and surrounding water, since this is being functionally claimed as stated in the above. 
	In addition, claim 124 does not claim the plurality of process fluids selected from the group comprising nutrient feeds, culture, and surrounding water, thus, applicant’s argument for claim 124 in regard to this matter is irrelevant. 
For claims 134, 154, 155, there is the related, but different important structural difference compared to Stephens et al., wherein the tubes of the buoyant framework are conduits for a plurality of process fluids selected from the group comprising nutrient feeds, culture, and surrounding water, which is structurally different, as explained above, compared to the buoyant framework limitation disclosed by Stephens et al., wherein the tubes are ballast tubes for air/surrounding water.

	Similar to the above already addressed argument, thus, please see above. 

The walkway disclosed by Gudin is exactly that, a walkway. It is incapable of adjusting buoyancy like a ballast tube and/or being a conduit for process fluids. While it might be feasible to argue that the walkway of Gudin is capable of being converted into a transverse member as disclosed by the applicant, although this is not supported in the disclosure in Gudin, this is not the proper inquiry (see in re Giannelli above).

	Gudin, as stated in the above rejection, was relied on for employment of transverse members in a rectangular algae cultivation system so as to not only provide a walkway for the user but also to provide stability to the system. As one can see from Gudin’s teaching, there are longitudinal conduits 24 on each longitudinal side of the rectangular system and there are two transverse members 23 on each transverse or shorter side of the rectangular system. Thus, this is what Gudin is really relied on for and not about rather Gudin’s conduits can or cannot carry fluids, which certainly these conduits can carry fluids. Again, process fluids selected from the group comprising nutrient feeds, culture, and surrounding water are not positively claimed, so it is irrelevant to argue if Gudin can or cannot container these fluids. 
In addition, in what way is the conduits of Gudin “incapable” of containing these fluids if the user wishes to apply such fluids because, afterall, these are conduits or pipes or hollow tubing, so why can they not carry fluids? Again, applicant has misapplied in re Giannelli decision, and based on MPEP 2114 above, the structure of Gudin’s conduits (especially conduits 24) can carry the three fluid types as claimed. Noting that Gudin teaches in col. 5, lines 23-39 that nutrients, culture and water can be used in the conduits of the system. 
The examiner references platform (18) in Sterner as teaching the limitation of culture harvesting and nutrient replenishment systems positioned at the at least one transverse member positioned between the set of two transverse members forming two of the ends in claims 124, 134, and 154. As disclosed by Sterner, platform (18) is a triangular slab that can hold a person, or equipment, who feeds or otherwise works with the fish confined in the claimed system. The structural differences compared to the applicant's limitation are two-fold. First, the platform (18) isn't located at a transverse member positioned between the set of two transverse members forming two of the ends. Second, it doesn't comprise culture harvesting and nutrient replenishment systems. Again, it can be argued that platform (18) is capable of being modified to become structurally comparable to the culture harvesting and nutrient replenishment systems positioned at the at least one transverse member positioned between the set of two transverse members forming two of the ends as described and claimed by the applicant, but this not the proper inquiry (again see in re Giannelli above).

 	Applicant failed to recognize what Sterner was relied on for and not about the culture harvesting and nutrient replenishment systems, or the platform (18) isn't located at a transverse member positioned between the set of two transverse members forming two of the ends. Clearly, the rejection relied on Sterner for a teaching that one can places any equipment in an aquatic cultivation system on a platform, which platform can be positioned across the system, regardless of rectangular or square or circular. Stephens et al. already teach the culture harvesting and nutrient replenishment systems, thus, Sterner was not relied on for this. The only thing missing from Stephens et al. is that they did not say where to mount the culture harvesting and nutrient replenishment systems. However, where to mount culture harvesting and nutrient replenishment systems in a cultivation system is nothing new or novel in the art, and as clearly taught by Sterner, the culture harvesting and nutrient replenishment systems or any other equipment can be mounted on a platform that runs across from one side to the other side of the system. Thus, that is what the examiner relied on Sterner for. NOTE that Gudin was relied on for the transverse members in the rectangular configuration, thus, Sterner was not relied on for the transverse members as argued by applicant. 

Review of the McRobert specification and comparing Fig. 2 to Fig. 10 leads to the conclusion that what the examiner is calling platform supports is simply more of the platform (92), with sections of the platform (92) overlapping on top of other sections of the platform (92). What the examiner is apparently designating the unlabeled "platform supports" are drawn identically to the labelled platform (92), with identical lines and with identical placement relative to the rest of the disclosed system components. Since the specification does not indicate anything but the platform (92) in Fig. 2 and Fig. 10, and the figures do not show any discernable lengthwise channels, the only justifiable conclusion is that there are no platform supports and, hence, no equivalent structure in McRobert compared to the relevant limitation in the applicant's claims.

	The rejection clearly stated “McRobert teaches an aquaculture comprising one or more platforms (92) comprise one or more platform supports (not labeled but can be seen in fig. 2 as the floating elements or pontoon under the platform 92) that float on top of the culture (the water surface) and are arranged to form lengthwise channels (fig. 2, the channels are created by the perimeter of the members 92 surrounding the inside) together with the liner (14)”, emphasis on the bolded and underlined. These floating elements under the platform 92 certainly can be called platform supports, and since they are placed around the perimeter of the system, they will create lengthwise channels with the liner. 
Finally, claim 124 now claims a pump at one end of the system to pump the contents back to the other side in order to keep the flow of algae continuous. The prior art does not teach such a pump, which is critical to the success in keeping the current flow continuous.

	As stated in the rejection above, Stephens et al. do teach using a pump to pump microorganism such as algae per para. 0012,0019,0025,0036, 0038, but Stephens et al. do not specifically discuss that the pump is at the second perimeter transverse member. Sterner teaches mounting equipment in an aquatic cultivation system on a platform that runs from one side to the other side of the system. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the pump of . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Son T Nguyen/Primary Examiner, Art Unit 3643